 

Exhibit 10.3

 

Execution Copy

 

AMENDMENT NO. 1 TO LICENSE AGREEMENT

 

This Amendment No. 1 to License Agreement (this “Amendment”) is made and entered
into as of March 29, 2019 (the “Amendment Date”), by and between Neurofix LLC
(“Licensee”), a limited liability company and wholly owned subsidiary of Aevi
Genomic Medicine, Inc. (“Aevi”), a Delaware corporation, and The Children’s
Hospital of Philadelphia, a non-profit entity organized and existing under the
laws of Pennsylvania (“CHOP”). CHOP and Licensee are sometimes referred to in
this Amendment individually as a “Party” and collectively as the “Parties.”

 

Whereas, CHOP and Licensee are parties to that certain License Agreement dated
September 9, 2015, as amended to date (the “License Agreement”);

 

Whereas, CHOP and Aevi have entered into that certain Agreement dated March 25,
2019 (the “CHOP-Aevi Agreement”), pursuant to which CHOP and Aevi agreed to
amend the License Agreement to adjust Licensee’s option, assignment, and
sublicensing rights under the LicenseAgreement.

 

Now, Therefore, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties mutually agree as follows:

 

1.Amendment Of Article 1 (Definitions)

 

Effective as of the Amendment Date, the following definitions are included at
the end of Article 1 of the License Agreement. Capitalized terms used but not
otherwise defined in this Amendment have the meanings provided in the License
Agreement.

 

“1.45      “Change of Control” means, with respect to Licensee or Aevi, the
occurrence of any of the following:

 

i.       any “person” or “group” (as such terms are defined below): (a) is or
becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares of capital stock or other interests (including partnership interests) of
Licensee or Aevi then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of the directors,
managers or similar supervisory positions (“Voting Stock”) of Licensee or Aevi
representing fifty percent (50%) or more of the total voting power of all
outstanding classes of Voting Stock of Licensee or Aevi; or (b) has the power,
directly or indirectly, to elect at least one-half of the members of Licensee’s
or Aevi’s board of directors, or similar governing body (“Board of Directors”);
or

 

ii.       Licensee or Aevi enters into a merger, consolidation or similar
transaction with another person (whether or not Licensee or Aevi is the
surviving entity) and as a result of such merger, consolidation or similar
transaction (a) the members of the Board of Directors of Licensee immediately
prior to such transaction constitute less than a majority of the members of the
Board of Directors of Licensee, Aevi, or such surviving person immediately
following such transaction; or (b) the persons that beneficially owned, directly
or indirectly, the shares of Voting Stock of Licensee or Aevi immediately prior
to such transaction cease to beneficially own, directly or indirectly, shares of
Voting Stock of Licensee or Aevi representing at least a majority of the total
voting power of all outstanding classes of Voting Stock of the surviving person;
or

 

 1 



 

iii.       Licensee or Aevi sells, licenses, assigns or otherwise transfers to
any Third Party, in one or more related transactions, properties or assets
representing all or substantially all of Licensee’s or Aevi’s consolidated total
assets or all of Licensee’sassets licensed under this Agreement; or

 

iv.       the holders of capital stock of Licensee or Aevi approve a plan or
proposal for the liquidation or dissolution of Licensee or Aevi.

 

For the purpose of this definition of “Change of Control,” (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 and the term “group” includes any group acting
for the purpose of acquiring, holding or disposing of securities within the
meaning of Rule 13d-5(b)(1) under the said Act; (b) a “beneficial owner” will be
determined in accordance with Rule 13d-3 under the aforesaid Act; and (c) the
terms “beneficially owned” and “beneficially own” will have meanings correlative
to that of “beneficial owner.”

 

Notwithstanding the foregoing, in no event shall a Change of Control result from
CHOP and/or any of its Affiliates (including the CHOP Foundation) acquiring or
having the right to acquire additional equity of or voting power over Licensee
or Aevi or otherwise increasing its beneficial ownership of Licensee or Aevi,
whether alone or as part of a group, or acquiring control through contract,
representation on a governing body or otherwise.

 

1.46       “CHOP Agreements” means: (i) that certain Sponsored Research
Agreement, dated November 12, 2014, as amended to date, by and between Medgenics
Medical Israel, Ltd. (“Medgenics”) and CHOP; (ii) that certain License
Agreement, dated November 12, 2014, by and between Medgenics and CHOP, as
amended to date; (iii) the License Agreement as amended to date; (iv) that
certain License Agreement, dated December 18, 2017, by and between Aevi and
CHOP; (v) that certain License Agreement, dated October 3, 2016, by and between
Aevi (as successor in interest to Medgenics, Inc.) and CHOP; (vi) that certain
License Agreement, dated October 20, 2016, by and between Aevi (as successor in
interest to Medgenics, Inc.) and CHOP; and (vii) that certain Sponsored Research
Agreement, dated October 1, 2015, by and between Aevi (as successor in interest
to Medgenics, Inc.) and CHOP, as amended to date.

 

1.47       “CHOP Foundation” means The Children’s Hospital of Philadelphia
Foundation, a non-profit entity organized and existing under the laws of
Pennsylvania, located at 3401 Civic Center Blvd., Philadelphia, PA 19104.

 

1.48       “Core Services Agreement” means that certain Core Services Agreement
by and among CHOP and Licensee, dated March 19, 2015, as amended to date.

 

 2 



 

1.49       “Note” means that certain convertible secured note issued by Aevi to
CHOP in the amount of three million one hundred sixty-six thousand six hundred
sixty-six dollars and sixty-four cents ($3,166,666.64) on March 29, 2019.

 

1.50       “Suspension Period” means March 29, 2019 until the date of repayment
in full of the Note.”

 

2.Amendment of Article 2 (Licenses and Other Rights)

 

(a)       Amendment of Section 2.2, Future CHOP IP. Effective as of the
Amendment Date, Section 2.2 of the License Agreement is hereby amended and
restated to read in its entirety as follows:

 

“Future CHOP IP. Subject to the terms and conditions of this Agreement, CHOP
hereby grants to Licensee an exclusive option during the Term to negotiate an
exclusive license to Future CHOP IP (the “Option”). Licensee may elect to
exercise its Option for Future CHOP IP by giving written notice to CHOP no later
than two (2) months after the date CHOP’s Office of Technology Transfer provides
a copy of the invention disclosure for such Future CHOP IP to Licensee. Upon
exercise of the Option by Licensee with respect to a particular Future CHOP IP,
for a period ending on the date that is two (2) months after the date that the
Licensee exercises its Option over such Future CHOP IP, the Parties shall
negotiate in good faith for a license agreement for such Future CHOP IP. After
such time, if the Parties do not enter into a license agreement, all rights of
Licensee relating to such Future CHOP IP under this Agreement shall
automatically terminate.

 

Notwithstanding the foregoing, during the Suspension Period: (i) Licensee’s
right to exercise the Option (and the associated exercise period for such
Option) will be suspended; and (ii) CHOP shall not grant an option or license to
any Third Party for any intellectual property that is subject to Licensee’s
suspended right to exercise the Option. For any particular Future CHOP IP that
CHOP discloses to Licensee during the Suspension Period, Licensee may elect to
exercise the Option over such Future CHOP IP no more than thirty (30) days
following the expiration of the Suspension Period. Upon exercise of the Option
by Licensee within thirty (30) days following the expiration of the Suspension
Period, for a period ending on the date that is two (2) months after the date
that the Licensee exercises the Option, the Parties shall negotiate in good
faith for a license agreement for such Future CHOP IP. After such time, if the
Parties do not enter into a license agreement, all rights of Licensee relating
to such Future CHOP IP under this Agreement shall automatically terminate.

 

Any such exclusive license agreement shall include objective diligence
obligations contained in Section 3. Within one (1) year after the date that
Licensee exercises its Option, Licensee shall negotiate in good faith and
execute a bona fide term sheet with a Third Party for a viable molecule to
address the target that is the subject of the Future CHOP IP. Licensee shall
provide CHOP with a copy of such term sheet within five (5) days after execution
of such term sheet. Within two (2) years after the date that Licensee executes
such term sheet with a Third Party, Licensee shall initiate clinical trials
(i.e., first dosing of first patient) for such molecule. If Licensee fails to
meet either of the foregoing milestones (i.e., execution of term sheet or
initiation of clinical trials), then the definitive license agreement executed
by the Parties with respect to the Future CHOP IP for which Licensee exercised
its Option will automatically terminate.”

 

 3 



 

(b)       Amendment of Section 2.4, Grant of Sublicense by Licensee.

 

(i)       Effective as of the Amendment Date, Section 2.4.1 of the License
Agreement is hereby amended and restated to read in its entirety as follows:

 

“Licensee shall not grant any sublicenses under the License (each, a
“Sublicense”) without prior written approval from CHOP. CHOP shall respond to
each sublicensing request made by Licensee pursuant to this Section 2.4.1 within
two (2) weeks of receipt of such request. Any Sublicense approved by CHOP shall
be on terms and conditions in compliance with, and not inconsistent with, the
terms of this Agreement and specifically this Section 2.4, including any
amendments hereto. If Licensee grants a Sublicense without CHOP’s prior written
consent, this Agreement (including the License granted by CHOP to Licensee
pursuant to Section 2.1 and any permitted sublicenses pursuant to Section 2.4)
will automatically terminate.”

 

(ii) Effective as of the Amendment Date, Section 2.4.2(b) of the License
Agreement is hereby amended and restated to read in its entirety as follows:

 

“A provision prohibiting the Sublicensee from granting further sublicenses under
the Sublicense agreement or assigning the Sublicense agreement, in each case
without the prior written consent of CHOP.”

 

3.Amendment of Article 8 (Term and Termination)

 

Effective as of the Amendment Date, the following text is hereby added as
Section 8.3.6 of the License Agreement.

 

“Termination for Default. If the Licensee or an Affiliate of Licensee, including
Aevi, fails to make any payment due under any of the CHOP Agreements or under
the Core Services Agreement, then this Agreement (including the License granted
by CHOP to Licensee pursuant to Section 2.1 and any permitted sublicenses
pursuant to Section 2.4) will automatically terminate; provided that this
Section 8.3.6 will not apply to any payment deferral or cancellation under the
SRA to which the Parties mutually agree in writing.”

 

 4 



 

4.Amendment of Article 9 (Additional Provisions)

 

(a)       Amendment of Section 9.5, Successors and Assignment.

 

(i)       Effective as of the Amendment Date, Section 9.5.2 of the License
Agreement is hereby amended and restated to read in its entirety as follows:

 

“This Agreement shall not be assigned or otherwise transferred by Licensee
except with the prior written consent of CHOP. CHOP shall respond to each
assignment or transfer request made by Licensee pursuant to this Section 9.5.2
within two (2) weeks of receipt of such request. Assignment shall not relieve
Licensee of its obligations under this Agreement.”

 

(ii) Effective as of the Amendment Date, Section 9.5.3 of the License Agreement
is hereby amended and restated to read in its entirety as follows:

 

“Any purported assignment not in accordance with this Section 9.5 shall be null
and void and of no effect and, upon such purported assignment, this Agreement
(including the License granted by CHOP to Licensee pursuant to Section 2.1 and
any permitted sublicenses pursuant to Section 2.4) will automatically
terminate.”

 

(b)       Addition of Section 9.15, Change of Control. Effective as of the
Amendment Date, the following text is hereby added as Section 9.15 of the
License Agreement:

 

“Change of Control. Licensee shall obtain CHOP’s written consent at least five
(5) business days prior to the anticipated date of consummation of any Change of
Control. Upon the consummation of any Change of Control by Licensee without
CHOP’s prior written consent this Agreement (including the License granted by
CHOP to Licensee pursuant to Section 2.1 and any permitted sublicenses pursuant
to Section 2.4) will automatically terminate.”

 

5.Single Instrument.

 

This Amendment and the License Agreement, as amended and modified by this
Amendment, shall constitute and shall be construed as a single instrument. The
provisions of the License Agreement, as amended and modified by the provisions
of this Amendment, are incorporated herein by this reference and are hereby
ratified and reaffirmed.

 

6.Counterparts.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original document, and all of which, together with this writing, shall be deemed
one instrument. This Amendment may be executed by electronic, facsimile or PDF
signatures, which signatures shall have the same force and effect as original
signatures.

 

Signature Page to Follow

 

 5 



 

In Witness Whereof, the Parties have executed and delivered this Amendment as of
the Amendment Date.

 

THE CHILDREN’S HOSPITAL OF PHILADELPHIA   NEUROFIX, LLC       By: /s/ Thomas
Todorow   By: /s/ Michael Cola           Name: Thomas Todorow   Name: Michael
Cola           Title: EVP + Cheif Financial Officer   Title: CFO

 

[Signature page to amendment to September 9, 2015 neuroFix, LLC Agreement]

 

 

 

